Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 24, 28-31, 33-35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,692,019. Although the claims at issue are not identical, they are not patentably distinct from each other because of similarities as highlighted with independent claim 21 of the instant application vis-à-vis claim 1 of US Patent. No. 10,692,019.

Instant Application Claim 21
US Pat. No. 10,692,019 Claim 1
A non-transitory computer-accessible medium having stored thereon computer executable instructions, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising:
	(a) receiving at least one dataset, wherein the at least one dataset includes a plurality of data types;
	(b) determining if at least one misclassification is generated during a training of at least one model on the at least one dataset by determining if one of the data types is misclassified using at least one training model;
	(c) assigning a classification score to each of the data types after the training of the at least one model; 
	(d) generating at least one synthetic dataset based on the at least one misclassification;
	(e) determining if the at least one misclassification is generated during the training of the at least one model on the at least one synthetic dataset based on the assigned classification score being below a particular threshold; and
	(f) iterating procedures (d) and (e) until the at least one misclassification is no longer determined during the training of the at least one model.
A non-transitory computer-accessible medium having stored thereon computer-executable instructions, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising:
	(a) receiving at least one dataset, wherein the at least one dataset includes a plurality of data types;
	(b) determining if at least one misclassification is generated during a training of at least one model on the at least one dataset by determining if one of the data types is misclassified; 

	(c) assigning a classification score to each of the data types after the training of the at least one model;
	(d) generating at least one synthetic dataset based on the at least one misclassification;
	(e) determining if the at least one misclassification is generated during the training of the at least one model on the at least one synthetic dataset based on the assigned classification score being below a particular threshold; and
	(f) iterating procedures (d) and (e) until the at least one misclassification is no longer determined during the training of the at least one model.


The difference in the claims between the instant application and the referenced Patent is the instant application refers to “using at least one training model” at the end of the step (b) limitation whereas the referenced Patent does not expressly claim that.  However, it is obvious that for step (b) the “determining if one of the data types is misclassified” in the Patent, the necessity to reference or compare some baseline or ground truth in order deem data types as being misclassified.  One of ordinary skill in the art would find that a baseline or ground truth is equivalent to a training model.
Independent claims 35 and 38 of the instant application have the same equivalent differences with independent claims 10 and 12 of the Patent as highlighted above for independent claim 21 of the instant application.  Namely, the instant claims 35 and 38 each has the additional claim limitation “using at least one training model”.  Therefore, the non-statutory double patenting rejection extends to these claims based on the same rationale as given above for claim 21 of the instant application.
Dependent claims 23, 24, 28, 29, 30, 31, 33, 34, 37, 39 and 40 of the instant application contains limitations, therein, that appear identical to claims 2, 3, 4, 5, 6, 7, 8, 9, 11, 13 and 14 of the Patent, respectively.  Therefore, the non-statutory double patenting rejection extends to these claims.
Allowable Subject Matter
Claims 21, 23, 24, 28-31, 33-35 and 37-40 would be allowable if rewritten to overcome the non-statutory double patenting rejection set forth in this Office action.
Claims 22, 25-27, 32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 21, 35 and 38, particularly the thrust of the invention highlighted in Figure 6A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125